DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
By the preliminary amendment filed on 7/26/2021, claim 1 has been amended and new claims 2-8 have been added.  Accordingly, claims 1-8 are considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first period in live view capturing for the moving image is shorter than the first period in actual image capturing for the still image.”  There is insufficient antecedent basis for this limitation in the claim.  As seen from line 4 of the claim,  “a first period” is defined as the period for capturing an image and outputting data.  However, “the first period in live view capturing for the moving image” and “the first period in actual image capturing for the still image” are not clearly supported by the preceding “a first period.”  It is further seen that the entire limitation of “the first period in live view capturing for the moving image is shorter than the first period in actual image capturing for the still image” is also vague or unclear as it is uncertain regarding mete and bounds of “the first period” being shorter than “the first period.” 
	Claims 2-8 are also indefinite as they inherit the limitation from claim 1. 
Note: The following art rejection is applied as best understanding in view of 35 U.S.C 112(b) rejection above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Suzuki et al. (US 2012/0057038).

Regarding claim 1, Suzuki teaches an image displaying device comprising:
an image capturing sensor (4) that starts capturing an image and outputs output data corresponding to the image in a first period (see Figs. 1 & 6 and par. [0026], [0032], [0059]-[0060]. Note “a first period” is considered as the period of “motion picture (live view) frame cycle” shown in Fig. 6);
an image processor (5) that process the output data and outputs image data corresponding to the image data in a second period from the input of the output data (Figs. 1 & 6; par. [0026] & [0028], wherein the image processing circuit (5) processes and outputs image data as live view image in a second period as “motion picture (live view) signal” shown in Fig. 6);
a display (12) that displays moving image as a live view display (motion picture live view) and displays a still image of an object (still picture live view) that has been actually captured based on the image data (see Figs. 1 & 6 and par. [0047], [0060]& [0028]), wherein the first period in live view capturing for the moving image is shorter than the first period in actual image capturing for the still image (see Fig. 6 and par. [0059]. Note that the still picture exposure period is longer than the motion picture exposure period/frame cycle. In other words, the first period in live view capturing for the moving image is shorter than the first period in actual image capturing for the still image). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 2012/0057038) in view of Niikawa et al. (US 2001/0043279).

Regarding claim 4, Suzuki is silent about a CPU that conducts AE processing for the live view in conjunction with image capturing and displaying and determines whether a shutter button is pressed halfway or fully, wherein when it is determined that the shutter button is pressed halfway, the CPU prepares for the actual image capturing, and when it is determined that the shutter button is pressed fully, the CPU conducts the AE processing for the actual image capturing.
However, Niikawa teaches a digital camera in which autoexposure (AE) is performed by a CPU for live view in conjuction with image capturing and displaying (see par. [0105] and [0108] and note that, during live view, auto exposure (AE) is inherent in order for the camera to properly capture images and display the images on the LCD).  Niikawa further teaches determining whether a shutter button is pressed halfway or fully, wherein when it is determined that the shutter button is pressed halfway, the CPU prepares for the actual image capturing, and when it is determined that the shutter button is fully pressed, the CPU conducts the AE processing for actual image capturing (see Niikawa, par. [0106], [0108]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging apparatus in Suzuki to incorporate the teaching of Niikawa for the benefit of optimizing exposure control during capturing and displaying images in response to the half press and full press of the shutter button, thereby improving image quality for displaying and recording. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697